PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/138,567
Filing Date: 23 Dec 2013
Appellant(s): Lim et al.



__________________
Van C. Ernest Reg. N, 44,099
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed on 11/15/2019 and 1/16/2020.


Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 02/28/2020 and 11/15/2019 have been considered by the examiner.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 17, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

The Appellant argues on page 9:
With regard to “determining characterized test data by testing the measurement device during production of the measurement device, and preloading the characterized test data in a nonvolatile memory in the measurement device during the production of the measurement device,” and “the characterized test data being unique to the measurement device for a plurality of sources of uncertainty,” para. [0007] of Hiebel et al. apparently discloses storing general information found in manufacturers’ data sheets, depending on the type of measurement device (network analyzer). In comparison, claim 1 provides for preloading characterized test data that has been determined by testing the specific measurement device itself during the production process, such that the characterized test data is unique to the measurement device.  In relevant part, para. [0007] provides as follows:
type of the network analyser and its options are stored in these databanks by the manufacturer in the test laboratory; moreover, the data for the respective, selectable device settings, such as measurement frequency, measurement bandwidth, average factor (factor for average forming), output level of the high-frequency generator, characteristic data including error tolerances of the calibration standards used by the manufacturer, test cables and test plug-and-socket connections, characteristic data of the verification standards, including their tolerances, with which the calibration of the network analyser is monitored in the manufacturer's test laboratory. Furthermore, the so-called effective system data determined from the latter by the manufacturer in the test laboratory, as they have generally been documented in the manufacturer's data sheets for the presentation of the S-parameters, are also stored in the memory.
See Hiebel et al., para. [0007] (emphasis added).  That is, Hiebel et al. discloses storing data regarding the respective type of the network analyser, and that effective system data (apparently determined from data for selectable device settings by the manufacturer in the test laboratory, although this is unclear) are documented in the manufacturer’s data sheets.  See also Hiebel et al., para. [0038] (“The effective system data indicated in the data sheet are distinguished according to device type (device family, frequency range) and according to hardware optioning of the devices.”) (emphasis added).

This is not persuasive to the Examiner.  First, the Appellant’s argument appears to take issue with whether Hiebel discloses “determining characterized test data by testing the measurement device during production of the measurement device” (this limitation was emphasized in the arguments above).  The Examiner does not find any ambiguity in the disclosure of Hiebel in this regard.  In paragraph [0007], Hiebel refers to data being stored in the “databanks allocated to the internal computer of the network analyser”, states that much of this data is specific to the particular arrangements “with which the calibration of the network analyser is monitored in the manufacturer’s test laboratory”, and states that it includes “the so-called effective system data determined from the latter by the manufacturer in the test laboratory”.  This clearly refers to the calibration (and hence, testing) of a particular network analyser in the test laboratory, not merely the collecting of general information which applies universally to all network analysers of a particular type.  It appears clear that Hiebel discloses testing the measurement device (i.e. the network analyser), and that information about the testing and obtained from the testing is then stored in the measurement device.
Regarding the “effective system data”, note that paragraph [0050] states that “[t]he effective system data …are determined, for example, using a known verification method in the manufacturer’s test laboratory and stored directly in a databank of the internal computer in the network analyser.  This monitoring of a calibrated network analyser by means of appropriate verification standards (high-precision devices under test) is implemented, for example, according to the verification method…” and paragraph [0051] continues that “[t]he user of the network analyzer can also determine these effective system data directly by implementing the respective measurements with appropriate verification standards on the calibrated network analyser, deriving the effective system data from these measurements and entering the data into the internal computer.”  This makes clear that the “effective system data” is based on measurements of the particular network analyser in question, rather than being general information that applies universally to all network analysers of a particular type.  (Claim 1 requires that the data be stored in the memory of the measurement device “during the production of the measurement device”, so the later determination and storage of this data described in paragraph [0051] would not meet the claim limitation; however, the earlier determination and storage described in paragraph [0007] does take place during production of the measurement device.  The Examiner is referring to paragraph [0051] only to clarify that the “effective system data” is in fact “characterized test data” determined by measuring the network analyser, i.e. “testing the measurement device” as recited.
Second, the Appellant’s argument similarly appears to take issue with whether Hiebel discloses the characterized test data “being unique to the measurement device” (this limitation was emphasized in the arguments above).  The Examiner does not find any ambiguity in the disclosure of Hiebel in this regard.  As discussed above, the characterized test data appears to be based on measurements of the particular network analyser, so it seems reasonable to conclude that the data will be unique to the particular network analyser.  The word “unique” is not used in the specification as originally filed, so it is interpreted under its broadest reasonable interpretation.  The mere possibility that two network analysers (or even many network analysers) might happen to have the same “characterized test data” (for instance, the data being identical to a given number of significant digits in a decimal representation), is not considered relevant.  “Unique” is understood to be intended to exclude only the situation where all the “characterized test data” is inherently generic to the type or model of network analyser in question, and can thus be determined without any particular calibration, testing, or measurement being performed on a particular network analyser.
Third, the Appellant’s argument that Hiebel discloses that the effective system data would have generally been documented in the manufacturer’s data sheets, rather than being stored in the network analyser’s memory, is not relevant.  Hiebel discloses that the data is stored in the network analyser’s memory, which meets the recited claim limitations.  The Appellant’s observation that Hiebel in paragraph [0038] states that “The effective system data indicated in the data sheet are distinguished according to device type (device family, frequency range) and according to hardware optioning of the devices” is not relevant, as this is describing an embodiment (where similar effective system data is stored in a data sheet) different from the embodiment of Hiebel relied upon in the rejection (where the effective system data is measured and stored in the network analyser’s memory), as discussed above.
The Appellant argues on page 11:

…Hiebel et al. refers to “individual measured values” only in the context of determining measurement uncertainty values of individually measured parameters of a DUT, and not with respect previously determining characterized test data unique to a measurement device obtained during production of the measurement device.

Table 4 appears to describe the data sheet information that apparently is stored in the spectrum analyzer, and the variances from that information that may be required in actual testing of a DUT by the spectrum analyzer (i.e., not during production).  That is, it appears that the corrections or adjustments may be made at the time of performing measurements on the DUT, not during an individual calibration of the spectrum analyzer.  For example, para. [0039] provides that “[t]he effective system data available from the data sheet would therefore have to be converted by the user or via a program,” not by the manufacturer during production of the measurement device, as recited in claim 1.

For example, Table 4 shows “Example or set values” that appear in a data sheet for a particular type of network analyzer (ZVB8), together with “Alternative for user,” which is not explained.

The effective system data indicated in the data sheet are distinguished according to device type (device family, frequency range) and according to hardware optioning of the devices.  A given device setting and a given calibration kit, which is offered as an accessory by the manufacturer, is assumed by way of example.  For the user, these two conditions in particular often represent an arbitrary restriction.”
 
See para. [0038] (emphasis added).  So, the user may ultimately use different accessories than those listed on the data sheet, thus requiring some type of compensation when determining measurement uncertainty.  However, it does not follow that characterized test data unique to the measurement device for sources of uncertainty are determined during production of the measurement device, and preloaded in a nonvolatile memory in the measurement device during the production of the measurement device.


This is not persuasive to the Examiner.  As discussed above, Hiebel’s discussion of data sheet information, and particularly the “effective system data” that can be stored on such data sheets as discussed in paragraphs [0038-0039] and Table 4, is not relevant to the disclosure of Hiebel being relied upon.  Paragraph 0039 is pointing to a separate embodiment disclosed by Hiebel where users or a program convert data from a data sheet, rather than to the relied-upon embodiment where the “effective system data” is stored in the memory of the network analyser.  As discussed above, the relied-upon paragraph [0007] of Hiebel discloses “effective system data” being measured (note the above discussion of paragraph [0050] on this point) during production and being stored in the memory of the network analyser.
With regard to Table 4, note also that Table 4 is labeled “Influencing parameters for the effective system data”.  It should not be interpreted as the “effective system data” itself, but rather as network analyser parameters that are relevant to the “effective system data”.  (Table 3 appears to show an example of “effective system data”.)  As stated by the Appellant, “the user may ultimately use different accessories” than those listed in Table 4, with some appropriate type of compensation.  The Appellant argues that “it does not follow” from this that the claim limitations are met, which is correct, but it also does not in any way contradict that Hiebel elsewhere discloses the claimed invention.

The Appellant argues on page 12:

With regard to receiving at least one parameter value of DUT at the measurement device, receiving a signal output by the DUT at the measurement device different from the received at least one parameter value, and measuring the received signal, and calculating the measurement uncertainty of the measurement device for measuring the received signal using the characterized test data and the received at least one parameter value of the DUT, the Final Office Action asserts that the at least one parameter value received from the DUT is disclosed by  S-, Z-, Y-, and H-parameters, group delay time, VSWR, and wave parameters (citing para. [0007]), and that the signal received from the DUT is disclosed by associated measurement-uncertainty values (citing claim 17).  See Final Office Action, pp. 6-7.
However, according to Hiebel et al., these measurement-uncertainty values are not output by/received from the DUT.  Rather, measurement-uncertainty values are determined by the network analyzer.  For example, claim 1 of Hiebel et al., from which claim 17 (relied upon by the Final Office Action) depends, provides that “measurement uncertainty is calculated in an internal computer of the network analyser according to modulus and/or phase and displayed together with the respective measured value.”  (Emphasis added).  So, although the measurement uncertainty values may be different from the so-called parameter values, they do not disclose a signal output by the DUT and received by the network analyzer, as recited in claim 1.

This is not persuasive to the Examiner.  First, regarding the “at least one parameter value”, the Examiner notes that claim 1 requires only “receiving at least one parameter value of a device under test (DUT) at the measurement device”, “receiving a signal output by the DUT at the measurement device different from the received at least one parameter value”, and “using the characterized test data and the received at least one parameter value of the DUT” in some manner for calculating the measurement uncertainty of the measurement device for measuring the received signal.  Claim 1, in contrast to later claims 3, 4, and 16-20, does not specify what the parameter is, in what way it reflects any properties of the DUT, or how it is received from the DUT.  The Examiner maintains that these limitations are met by Hiebel as set forth in the rejection, with at least one measurement parameter being received from the DUT and being used, along with the received signal from the DUT and various stored data, to determine measurement-uncertainty values.  Second, the argument above asserts that the “measurement-uncertainty values are not output by/received from the DUT”, but are instead “determined by the network analyzer”.  The Examiner maintains that this is irrelevant.  As set forth in the rejection, Hiebel discusses both measurement parameters that are obtained from the DUT (S-, Z-, Y-, H-parameters, etc.) and measurement-uncertainty values that are calculated by the network analyzer.  These measurement-uncertainty values and measurement parameters can be shown displayed together on a graph as Hiebel discloses in claim 17 (displaying the measurement-uncertainty values with the measurement curve disclosed in claim 12, from which claim 17 depends), but they are separate quantities.  Claim 1 does not require that the measurement-uncertainty values are obtained from the DUT, only that they are calculated using a received signal from the DUT, using characterized test data and the parameter value(s) received from the DUT, which is disclosed by Hiebel as set forth in the rejection.
The Appellant argues on pages 12-14:
Also, Hiebel et al. is directed to measuring the so-called parameter values themselves, as opposed to measuring a different signal output by the DUT, as recited in claim 1.  See, e.g., Hiebel et al., para. [0005] (“The object of the invention is therefore to provide a method, which allows the user of a vectorial network analyser to determine the respective measurement uncertainty of the measured values for the various measurement parameters in a simple and straightforward manner without unnecessary entries by the user and to display these directly together with the measured value,” where the measurement parameters may be S-, Z-, Y-, and H parameters, group delay time, VSWR or wave parameters.”) (emphasis added).
… So, receiving and measuring wave-parameters is not relevant to whether Hiebel et al. teaches receiving signals from the DUT to be measured, while not teaching receiving at least one parameter that is different from the signal to be measured, to be used in calculating the measurement uncertainty of the measurement device for measuring the received signal.
… However, all of these DUT signals refer to the signal output by the DUT at the measurement device, and measured by a measurement device, and thus do not refer to a separate parameter value that is different from the received DUT signal.

This is not persuasive to the Examiner.  As discussed above, Hiebel discloses measurement parameters that are obtained from the DUT (S-, Z-, Y-, H-parameters, etc.), and these values are different from the signal output by the DUT.  Values of these measurement parameters can be determined from signals output by the DUT, but the measurement parameter values are themselves different from the received signal output by the DUT.  Therefore, the Examiner maintains that Hiebel discloses the claimed invention, as set forth in the rejection.
The Appellant argues on pages 14-23 that the rejections of claims 2-14 and 16-20 are similarly allowable over the prior art, for analogous reasons to those set forth in their arguments regarding claim 1.  The Examiner refers to the responses above to the arguments regarding claim 1, and maintains that the rejections of claims 2-14 and 16-20 are appropriate.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KALERIA KNOX/
Examiner, Art Unit 2857

Conferees:
/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857           

                                                                                                                                                                                             /HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.